 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDHy-VeeFoodStores,Inc.,andAmalgamatedMeatcutters&ButcherWorkmen of NorthAmerica,AFL-CIO,Local Union 576,ChargingParty.Case 17-CA-3650May 21,1969By MEMBERS FANNING, BROWN, AND ZAGORIADECISION AND ORDEROn February 24, 1969, Trial Examiner OwsleyVose issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inother unfair labor practices alleged in the complaint,andrecommendedthatsuchallegationsbedismissed.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Hy-Vee FoodStores, Inc., Kirksville,Missouri, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.''However,nothing herein shall be construed as requiring the Respondentto vary or abandon any existing terms or condition of employment.We reject,asdid the Trial Examiner,theUnion'srequest for amonetary remedy to make the employees whole for losses they may havesuffered as a result of the Respondent's unlawful refusal to bargain. Indenying the said request, however,we do not adopt or pass upon the TrialExaminer's specific reasoning,but do so because we deem it inappropriatein the case to depart from our existing policy with respect to remedialorders in cases involving violations of Sec. 8(a)(5).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case was heard atKirksville,Missouri, on November 19, 1968, pursuant to acharge filed on August 19, 1968, and a complaint issuedon October 15, 1968 The complaint, as amended at thehearing, presents the question whether the Respondent'sadmitted refusal to meet and bargain collectively with theCharging Party (hereinafter called the Union) and itssubsequent conduct after being presented with the Union'sbargaining request violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended.Upon the entire record in the case, my consideration ofthe briefs filed by the parties, and from my observation ofthe witnesses, I make the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Iowa corporation, is engaged inthe retail sale of groceries and related products at 63stores inIowa and Northern Missouri. The Respondent'sstore in Kirksville,Missouri, is the only facility involvedinthisproceeding. In the course and conduct of itsbusinessoperations, the Respondent annually has a grossvolume of business in excess of $500,000 and annuallyreceives products valued in excess of $50,000 which areshipped to it directly from points outside the States ofMissouriand Iowa. Upon these facts I find, as theRespondent admits, that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of the Actto assert jurisdiction herein.[I.THE LABORORGANIZATION INVOLVEDThe Charging Party, AmalgamatedMeatcutters&ButcherWorkmen of North America,AFL-CIO, LocalUnion 576,isa labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Respondent's Refusal toBargainCollectivelywith the Union and its Acts of Interference,Restraint, and Coercion in Violation of Section8(a)(5) and (1) of the Act.1.Sequence of eventsa.Theorganizationof the Union at the Respondent'sstoreThereare sixemployees in the meat department of theRespondent'sKirksvillestore,includingtheheadmeatcutter. Four of these employees met with Ted Wolff,a businessrepresentative of the Union on the night ofTuesday, July 30, 1968, at the home of one of theemployees.Wolff gave the employees information abouttheUnion, showed them copies of the contract which ithad with the Green Hills Supermarket, a competitor oftheRespondentinKirksville,andexplainedtheprocedures usually followed in organizing employees.Wolffmentioned that there were two methods ofobtainingrecognitionfrom employers, either bywinningan electionor bymeansof a showing of authorizationcards to the employer. Wolff recommended following thelattercourse and explained why.Wolff then gave theemployees authorization cards and asked them to leavethe room and consider whether they wanted to sign. Hetold them to read the cards carefully because he wantedthem to understand that the cards authorized him to actas their bargainingagentand that, if a majority of themeat department employees signed the cards, he intendedto use them as his authority to ask the Respondent for176 NLRB No. 5 HY-VEE FOOD STORES55recognitionandthecommencementofbargainingnegotiations.Allfouremployeesreturnedtothelivingroom and handed him signed authorization cards.At the request of the employees, who wished to giveDaryl Monk, the head meatcutter, an opportunity to jointhe Union, a second meeting was scheduled for August 5.At this meeting, which was attended by five of the sixmeat department employees,Wolff showed Monk thecopy of the Green Hills contract and also the letterrequesting recognition which he stated he was going topresent to the store manager the next morning. Monkdeclined to join the Union,stating thattheCompanywould do the talking for him. Wolff obtained authorityfrom the four cardsignersat this meeting .to use theprovisions of the Green Hills contract as a contractproposal to be submitted to the Respondent on behalf oftheRespondent'smeat department employees.Wolffarranged with Joe Harker, who was to be off duty thenext day, to come to the store at the time the request forrecognition was to be made so as to be available in casethe store manager, Adam Marshall, raised any question towhether he had voluntarily authorized the Union torepresent him.Joe Harker's brother, Donald, also worked in the meatdepartment of the Kirksville store. Donald had notattended either of the two union meetings. At the requestof Joe Harker,BusinessRepresentativeWolff met withJoe and his brother, Donald, before going to the store torequest recognition on August 6. After Wolff answered anumber of Donald's questions, Donald Harker handedWolff his authorization card which he had previouslysigned.b.The Unionrequests recognitionon the morning ofAugust 6About 9 a.m. on Tuesday, August 6, Wolff met withStoreManager Adam Marshall. Wolff was accompaniedbyLowellRobinson, the head meatcutter and unionsteward at the Green Hills Supermarket.Wolff toldMarshall that he represented a majority of the employeesinthemeat department and had come to demandrecognition of the Union as the bargaining representativeof all of the Respondent's full-time and regular part-timemeat department employees in the Kirksville store. Wolffpresenteda letter formalizing the request and gaveMarshall copies of the authorization cards of employeesMarge Smith, Joe Harker, Charles Baker, and GarryStanley.He stated that he had the original signed cardswith him. Wolff showed the original card signed by a fifthemployee, Donald Harker, to Marshall and said that hewould send a copy of it to Marshallas soon ashe couldget back to his office and have one made. Wolff theninformedMarshall that if he had any doubt about theauthenticity of the cards or felt that the five cardsignersmight have been intimidated or coerced into supportingtheUnion, he could satisfy himself on this score bytalking to the card signers then and there. Marshallreplied that it would not be necessary.Next,Wolff produced the Green Hills contract as abasisforbeginningcollective-bargainingnegotiations.After reading it for 5 or 10 minutes, Marshall askedWolffwhathadprompted the employees to seekaffiliation with the Union. Wolff mentioned concern aboutjob security and various other items, which Marshallmade note of at the time.In its letter requesting recognition the Union hadproposed that the parties hold their first bargainingmeeting at the store at 2 p.m. on August 12. MarshalladvisedWolff that he would have to check with hissuperiorsat the headquarters of the Respondent atChariton, Iowa, as to whether this date was acceptable. Itwas agreed that Wolff would call Marshall on Friday,August 9, to ascertain an acceptable meeting date. WhenWolff did so, Marshall informed him that a letter wasalready on its way stating that Monday, August 19, at 2p.m., would be the earliest possible date for a meeting.On August 9, the Union sent a letter to the Respondentenclosinga copy of Donald Harker's authorization card.In the letter the Union again requested recognition andimmediate collective bargaining with respect to a unitconsistingof the meat department employees.c.StoreManager Marshall's conversation withRonald VanVleckon August 6Van Vleck is the head food clerk at the Green HillsSupermarket, which as stated above, has a contract withthe Union. Van Vleck had previously had a conversationwith StoreManager Marshall in which the latter hadindicated to Van Vleck his disapproval of the Union. VanVleck was off duty on August 6, and as soon as he wasinformed of the organization of the Respondent's meatdepartmentemployees,hedecidedtovisittheRespondent's store and observe Marshall's discomfiture atthis turn of events. As he walked around the store,Marshall came up behind Van Vleck and asked him if heknew whatwas goingon. Then the following occurred,according to Van Vleck's testimony:Itold him I had heard about it, I heard they hadsigned up. And he asked me what I thought of theunion andIsaid it had its ups and downs like anythingelse in this town. As far as I was concerned it had verygood points. And he said, "I have a couple of fine boysin thisoutfit that had a good future in this outfit, butthisis goingto hurt them."MarshalldeniedsayinganythingtoVanVleckindicatingthatanyemployeeswouldsufferanydisadvantage as a result of affiliating with the Union.However, as found below, three other employees, JoeHarker, Donald Harker, and Charles Baker, testified tosimilar comments by Marshall to them concerning thethreatwhich theUnionpresentedtotheirfutureadvancement in the Company. And, as noted below,Marshall himself admittedraisingthe question with themen "as to where they might go" in view of the fact that"only one store wasunion."Under all the circumstances Icredit Van Vleck's testimony.d. Store Manager Marshallmeets withMarjorieSmith, Garry Stanley, and Donald Harker on theafternoon of August 6At 3 p.m. on August 6 Marshall summoned Smith,Stanley, and Donald Harker to his office. As above noted,Joe Harkerwas not onduty that day. Present when thethree meat department employees arrived in the office, inaddition toMarshall,was Charles Smock, the meatsupervisor for a number of the Respondent's stores.Marshall opened the meeting by saying that Wolff hadindicated to him the reasons why the employees wereseeking a union,and that he wanted to verify them so thathe could report back to headquarters where he was to go 56DECISIONS OFNATIONALLABOR RELATIONS BOARDthe next day. After Smith and Stanley explained whattheir complaints were, Smock stated, according to thecredited and undenied testimony of Smith and Stanley,that "he didn't like the idea of a union at all and he didn'tlike to go through the third party." Smock then inquiredwhether the employees would be satisfied if theRespondent "could come up with somethingsimilar,acontract or proposal or something, that we could discusswithout having to go through the third party." Smith toldhim no. Whereupon Marshall stated, "If you join theunion or go union,all I will say is good morning whenyou come to work, all the rest will have to be donethrough a third party, the union." As the meeting wasabout to end, Marshall asked Donald Harker how old hewas.When Donald replied that he was 17, Marshallcommented, "Well, under the contract that [Wolff] hadshown me this morning you won't be able to work in themeat department because you are under 18, and we aregoing to follow by this contract."Later in the day, August 6, StoreManagerMarshallwent up to Donald Harker and Garry Stanley as theyweregrindinghamburger in the meat department.According to the testimony of Donald Harker, Marshallsaid he... has three boys in the meat department that have agood future, and he said it was Joe, and Chuck Baker,and myself, and now, then, if we wanted a promotion ortransfer to another store then it wouldn't be able tohappen because there wasn'tany union in any of theother meat departments.'e.Vice President Clemmons questionsall five cardsigners individually on August 8 concerningwhy theywanted union representationWilson Clemmons is vice president in charge of retailoperations in all of the Respondent's 63 stores. His officeisatthecompany headquarters at Chariton, Iowa.Clemmons came to Kirksville on August 8, 2 days aftertheUnion made its demand for recognition. He had lastvisitedtheKirksvillestore inAprilorMay 1968.Clemmons had all of the card signers who were on dutythat day sent to the backroom where he questioned eachin turnwhy they were seeking representation by theUnion. Joe Harker, Smith, and Stanley expressed concernabout the possibility of layoffs, since three grocerydepartment employees had recently been laid off.Clemmons sought to reassure them their fears weregroundless, stating that the meat department employeeswere more highly skilled than the grocery employees, andhe told one or two of them that the work of the laid offgrocery employees was not satisfactory. As Clemmonsdismissed Joe Harker and Garry Stanley he asked each inturn to "search [his] soul and think this out verycarefully." Stanley replied, as he testified, "I had thoughtitover and ... I was for the Union."'Garry Stanley's testimony is to the same effect.While Marshall deniedgenerallymaking any threats against employees he admitted visiting withthemen in the meat department"about the future of these employees."Marshall's testimony on this point continues as follows:The way I stated it to him was I wondered if they had given thoughtto the fact that if only one store was union and none of the rest of themwere,when they began training as market managers for the future I wasconcerned as to where they might go.As found above,Marshall's comments to Ronald Van Vleck were in thesame vein.I credit Donald Harker's testimony.When Charles Baker's turn came, Clemmons asked himwhat his "gripe" was. Then the following ensued,according to Baker's credited and undenied testimony:I said I didn't think my wages were quite up to par andI told him that Adam [Marshall] promised me a raiseprevious to my coming to the meat department, I hadnot got it yet, and he said, "Yes, we have made amistake there.We have fired managers for less thanthis,". . And he asked me, "Have you given anythought to an election?" And I said, "No, I have signedthe card... .To Marjorie Smith, whom he had known for a long time,Clemmons stated as follows:Majorie, our face is red, we are embarrassed, we in thecompany have let you down. Why didn't you come tous before you went to the Union?Smith replied that the discharges of the three employeeswithout warning and the rumors of further layoffs madeher apprehensive about job security.Donald Harker was not working on Thursday, August8,but he came into the store during the day to buygroceries. Store Manager Marshall asked Donald to comeup to the office. Clemmons was present but Marshall didmost of the talking. As Donald Harker credibly testified,the following then occurred:Adam [Marshall] asked me my reason for signing thecard to join the Union. And I didn't know if I shouldtell him, but I said, "I heard they were going to lay offthreemen by September 1 and I thought we neededmore security than we had." And he came right backand said he thought the people in the meat departmenthad more security than we thought. And he asked mewhat my future plans are and he said, "Do you knowtheUnion won't help you in anything but the meatdepartment?" And I never answered him. And he askedme if I planned to stay in the meat department and Isaid, "Yes, as far as I know." And Bill [Clemmons]askedme if I thought this was what I wanted, if Ithought I would get along with it and I said, "Yes, Ithink I can." And Adam said, "I think we have beenclose enough friends that I figured at least you wouldcome to mewhen you needed help."f.StoreManager Marshall's threat toJoe Harker onAugust 9Joe Harker encountered Store Manager Marshall as hearrived at work on Fridaymorning,August 9. Marshalltold him at this time that he would like to talk to hithsome timethat day. Harker said that he had time rightthen.They went into the coffeeroom where Marshallasked him why he had joined the Union. Harker repliedthat he had heard rumors that full-time meatcutters weregoing to belaidoffand replaced with lower paidemployees. Whereupon Marshall stated:"Well, I want togiveyou some advice." He said, "Thismight havea bearingon your future with Hy-Vee" .thismight havesome bearingon your promotions andadvancement with the company.'The quoted testimony is Joe Harker's. As indicated above,Marshalldeniedgenerallymaking any threatening statements to employees.However,Marshall admittedly made a similar statement to Donald Harkerand Garry Stanley in the meat department on August 6. 1 credit JoeHarker's testimony. HY-VEE FOOD STORES57At some unstated time during this period Marshallstopped the mother of Joe and Donald Harker as she wasshopping in the store and told her that he "didn't feel thatthe Union was right for [Donald] and Joe, he didn't thinkwe would get along with it." Thereafter, Mrs. Harker, inthepresenceofherhusband,reportedMarshall'scomments about the Union to both Donald and Joe. Onthis occasion both Mr. and Mrs. Harker indicated to theirsons their agreement with Marshall's views about theUnion. At this,time Donald, who was 17 years old, wasliving at home with his parents.'g.Vice President Clemmons talks with employeesearly in the week of August 12Clemmons returned to Kirksville on August 12 or 13andagaintalkedwiththreeof the card signersindividually.With Charles Baker, Clemmons took thesame approach as he had in the discussion on the previousThursday, with Clemmons attempting to satisfy him aboutthe wage increase he had been promised and about otheraspectsofhis job as well. Clemmons opened thediscussion with Marjorie Smith as follows:"Have you changed your mind about the union?" And Isaid, "No, I have not," and he said, "Well, I was justsurewhen I came in today you would say 'I havechanged my mind'." And I said, "No, I haven't," andso he said, "Well, this won't do you any good, you willnot get anything out of it," .. .Clemmons then stressed the difficulties in reaching acollective-bargaining contract, and broached the possibilityof a strike. To Garry Stanley, Clemmons emphasized thelength of time it took to reach a collective-bargainingcontract, saying that it would take 6 months or a year orso, but that the Union would finally get one.h. Joe and Donald Harker and Charles Baker revokethe bargaining authorizationspreviously given theUnionOn August 13 Joe and Donald Harker signed andmailedtoUnionBusinessRepresentativeWolffdocuments, the form of which is identical, as follows:Ted,IJoe G. Harker Jr. as of this date August 13, 1968dowithdraw,canceland resind theauthorizationSigned By me July 30, 1968.Joe G. Harker JrBoth Joe and Donald Harker told Store ManagerMarshall that same day that they had resigned from theUnion.On August 15 Charles Baker signed an identicallyworded revocation, placed it in an envelope, sealed it, andafter obtaining a stamp from Store Manager Marshall,askedMarshall to mail it to the Union for him. Beforedoing so he told Marshall, as he credibly testified, "Thisis letter of withdrawal." Marshall said, "I sure will."The foregoing finding is based on the testimony of Donald Harker.Marshall'sversion of this conversation is that he merely asked Mrs.Harker"if Joe and Donny had a problemwhy theydidn'tcome and visitwith me."Icredit Donald's testimony.i.The Respondentrefusesto recognize the UnionOn August 14 the Respondent mailed the followingletter to the Union:Highway 6 & 63 SouthKirksville,MissouriAugust 14, 1968Mr. C.A. NothnagelSecretary-TreasurerLocal No. 5761305 East 27th StreetKansasCity,Missouri 64108Dear Sir:We do not recognize you as bargaining representativefor the employees of our meat department. We feel andare informed that you do not represent a majority ofour employees.Therefore there will be no occasion for a meetingMonday, August 19, 1968, at 2:00 P.M.Furthermore, we question the appropriateness of theunit,and insist that if there is to be a unit it shouldinclude all employees of the store.Sincerely,HY-VEE FOOD STORE/s/ Adam MarshallAdam Marshall,Manager.J.The pay raises and bonuses given the Respondent'smeat department employeesThe complaint in this case was issued on October 15and served on the Respondent's attorney the next day. Afew days later Joe Harker's wages were raised from $2.45to $3 per hour. About the same time the Respondentraised the wages of Charles Baker from $2.40 to $3 perhour.Prior to that time the raises the two men hadreceivedhad been in 15- to 25-cent increments. JoeHarker and Baker were two of the three employees whohad signed withdrawals from the Union.According to Joe Harker, in the preceding DecemberMarshall had promised him a raise the following fall.Baker testified thatMarshall had promised him a raisewhen he took Jim Bullock's job in the meat department.This occurred on January 15, 1968. Although Baker had"bugged"Marshallonceortwice,touseBaker'sexpression, about the raise which he had promised him, itwas not forthcoming until October. Just a few days afterJoe Harker and Baker were given their raises, Marshalltold Donald Harker that he was going to see about gettingDonald a raise. This is Donald's undenied testimony.The Respondent has a practice of paying profit-sharingbonuses to its employees based upon the profits of eachindividual store. Vice President Clemmons testified thatthe amount of the bonus is determined by following a setformula which has been approved by the Internal RevenueService and varies in accordance with the wage scale ofeach individual employee. The bonus is paid monthly ifthe profits of the store warrant it.BetweenFebruary and September 1968 no bonuspayments were made at the Kirksville store. Clemmonstestified that this was due largely to the extra expense ofremodeling and adding to the Kirksville store, which work 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas going on during this period.However,inSeptemberand October very substantial bonuses were paid, over $75inSeptember and over $150 in October. These were theamounts paid to Garry Stanley, Joe Harker, and CharlesBaker.Their previous bonuses in February 1968 had beenless than$10.The October bonus was substantially largerthan any bonus the employees had previously received.The Respondentasserts that this was becausethe profitsof the store were better thantheyhad ever been beforeand that the amounts of the bonuses had been determinedthe same way they had been in the past.k.Store Manager Marshall's attempts to influencethe testimony of the employees in this proceedingAbout November 5, 2 weeks before the hearing in thiscase,Marshall suggested to Donald Harker as follows:You can do it if you want to, but I would like to haveone of you three boys, either you, Chuck, or Joe, tostand up in the trial and ask for an election.The "three boys"mentioned by Marshall were the threewho had signed withdrawals from the Union.DonaldHarker,to whom Marshall made the suggestion,was the17 year old, who had previously been spoken to by bothMarshall and Clemmons about the Union.'A week or so later Marshallagainspoke to DonaldHarker, asking him if he "was ready to testify." WhenHarker replied that he was,Marshall stated,according toHarker'sundenied testimony,that"he was there to backus all the way."The night before the trial in this case,which was heldon November 19, Marshall received a phone call fromDonald Harker's father about 10:30 p.m. asking Marshallto come by the Harker residence and visit with him. AsMarshall testified,Mr. Harker did not mention what hewanted to talk about. Marshall, however, picked up VicePresidentClemmons and the two men arrived at theHarker residence about 10:45 p.m. A lengthydiscussion(from an hour to an hour and a half)ensued in which Mr.andMrs.Harker,DonaldHarker,Marshall,andClemmons took part. As Donald Harker summarized thediscussion,Well, they came in and Adam [Marshall] wanted toexplain to my dad,we had a misunderstanding about Ithought I was going to get a raise and I misunderstoodand I wasn't supposed to get one. . . . And he wantedto explain to them,and he just thought the Union, hejust toldMom and Dad that he didn't think the Unionwas right for me and Joe, that he thought we couldwork out better with the Hy-Vee Company than withanother union.Marshall'sversion of the discussion is consistent withHarker's except that it omits any reference to the Union.I credit Donald Harker's version.2.Conclusions concerning the Respondent's unfairlabor practicesa.The Respondent's acts of interference,restraint,and coercion in violationof Section 8(aKl) of the Act'Marshall's conduct on this occasion was in keeping with his conduct2-1/2 months earlier when he toldGarryStanley that a Board investigatorwould be visiting the store and that"allwe had to say was we had achange of heart."This is Stanley's credited and undenied testimony.(1) The Respondent's questioningof employees andthreats ofreprisalAs found above, the same day that the Union requestedrecognitionand gave Marshall copies of the signedauthorization cards,StoreManager Marshall summonedthree of the four cardsigners whowere on duty that dayto his office and questioned them in a group about theproblemswhichhadcausedthem to seek unionrepresentation.Meat Supervisor Smock,who was presentin the office during this group interview,frankly statedthat he did not like the idea of a union at all andproposed that the employees enter into a contract directlywith the Respondent, without the intervention of theUnion.StoreManagerMarshall threatenedDonaldHarker on this occasion that the contract proposalssubmitted by the Union required his discharge for beingunderage.Although theRespondentwas under noobligation to agree to this contract proposal,Marshallwent out of his way to state"we are going to follow ...thiscontract."Later that same day, Marshall warnedDonald Harker and Garry Stanley that having a union inthe store would diminish their chances of being promotedor transferred.Marshall similarly threatened Joe Harkeron August 9, telling him that union affiliation "mighthave some bearing on[his] promotions and advancementwith the company."StoreManager Marshall's threats toemployees and Meat Supervisor Smock's suggestion thatthe employees forget about the Union and make acontract directlywith the Respondent,constitutewellrecognized forms of interference,restraint,and coercion inviolationof Section 8(a)(1) of the Act. In view ofMarshall's threats and the illegal proposal of Smock,Marshall'squestioning of employees about the problemswhich led them to affiliate with the Union also interferedwith,restrained,and coerced the Respondent's employeesin violationof the Act.On August 8, 2 days after the Union's request forrecognition was received,VicePresident Clemmons camedown from company headquarters in Chariton andquestioned each of the five card signers individuallyconcerning their reasons for seeking union representation.While Clemmons indicated to some of the employees thatitwas up to them to decide whether to continue with theUnion, the net effect of his talks was to implant in theemployees' minds the Company's view that there was noneed for union representation.To those who expressedfears concerning their job security Clemmons sought toallay these fears by assuring them their jobs were notvulnerable to layoffs like those of the grocery employees:To those who expressed dissatisfaction concerning theirwages or someother aspect of their jobs Clemmonssought by veiled promises of benefits to convince themthat the Respondent had been remiss in the past andwould make amends in the future. On August 12 or 13Clemmons returned to Kirksville and again talked withthree of the card signers individually. His approach toemployees varied depending upon the employee withwhom he was talking but the sum of his remarks to eachleft no doubt but that he was seeking to induce them tochange their minds about union representation.Since normally Clemmons' visits to the Kirksville storewere infrequent, Clemmons' visits to the store 2 weeks ina row underlined the urgency of his message to theemployees being interviewed. And the technique of havinga top official of the Respondent interview each of the card HY-VEE FOOD STORESsigners individually'could not fail to impress upon theemployees that the Respondent was deeply concernedabout their decision to have union representation.In viewof the manner in which Clemmons'systematic questioningof all the card signers was carried on,the background ofthreats against which it must be viewed,and the fact thisquestioning was not for the purpose of ascertaining thetruth of the Union's claim of majority status and did notserve any other legitimate interest of the Respondent, buton the contrary had as its sole purpose the dissuading ofthe employees from adhering to the Union,Iconcludethat Clemmons' questioning of the card signers took on acoercive coloration,and therefore violated Section 8(a)(1)of the Act.Struksnes Construction Co., Inc.,165 NLRBNo. 102;InternationalHarvester Company,170 NLRBNo. 134;AutomotiveWarehouse Distributors,Inc.,171NLRB No. 101;Bryant Chucking Grinder Company,160NLRB 1526, 1529, 1539-44,enfd.389 F.2d 565, 567 (C.A.2), cert.denied392 U.S. 908.(2) The wage increases and the bonus paymentsAs found above, shortly after the issuance of thecomplaint herein and after the Respondent was apprisedof the fact that it would have to answer to charges ofunfair labor practices,the Respondent raised the wages ofJoe Harker and Charles Baker by two or three times theamount of any previous wage increase given them. JoeHarker and Baker were two of the three employees whohadsignedwithdrawalsfromtheUnion.TheRespondent's defense is that both had been promised wageincreases prior to the advent of the Union,that it hadpreviously hesitated in granting any wage increases duringthe union campaign because of fears of violatingthe Act,and that in October, after being advised by counsel that itwas lawful to grant previously promised increases during aunion campaign,it finally did so.As found above,the previous year Joe Harker had beengiven a vague promise of a wage increase in the fall of1968 and Baker had been told by Marshall that he wouldget an increase when he took Jim Bullock's job in themeat department,which occurred on January 15, 1968.However,although Clemmons told Baker in the August 8interview that the Respondent had "made a mistake" inwithholding thewage increase,theRespondent didnothing about the raise promised to become effective onJanuary 15 until the latter half ofOctober,when it knewthat its prospects in the forthcoming trial would depend inpart upon the testimony of Baker and the others whosignedwithdrawals from the Union.Under all thecircumstances,including the substantial amount of theraises given both men,Iconclude that the Respondentwould not have granted the two men the wage increases itdid, at least in the amounts which it did, but for a desireto assure their continued rejection of the Union and tofoster a sympathetic attitude towards the Respondent inthe forthcoming trial.Wage increases given for suchpurposes,inmy opinion,interferewiththerightsguaranteed in Section7 of the Actand violate Section8(a)(1).N.L.R.B. v. Exchange Parts Co.,375 U.S. 405.The General Counsel contends that the very substantialprofit-sharing bonuses given the Respondent's employeesinSeptember and October 1968 were also granted inviolationof the Act.The Respondent's explanation for theSeptember and October 1968 bonuses-that the amountsof the bonuses were the result of strictly applying the set'Cf.N.L.R.B. v. SyracuseColorPress,209 F. 2d 596, 599 (C.A. 2),cert. denied 347U.S. 966.59formula for determining bonuses to the high level of storeprofits in September and October-ifbelieved, inmyopinion,constitutes a complete answer to these allegationsof the complaint as amended.Iagree with the GeneralCounsel'sview that the Respondent failed to support itsoral testimony concerning the large bonuses given inSeptemberandOctober1968withconvincingdocumentary evidence.However,inmy opinion, theRespondent'soral testimony,as supplemented by theexhibitswhich were received in evidence at my request,was sufficient,in the absence of any rebuttal evidence, tosustain the Respondent's defense to this aspect of the case.Accordingly,the allegations of the complaint as amendedbased upon the Respondent's granting of the Septemberand October1968 bonuses are hereby dismissed.(3) Store Manager Marshall's further attempts toinfluence the testimony in this proceedingIhave found that severalweeks beforethe trial of thiscase was scheduled to begin Marshall granted extra largewage increasesto JoeHarker andCharlesBaker, two ofthe three employees who had signed withdrawal cardsfrom the Union,in part,in an effort to encourage a morefavorable attitude towards the Respondent on the part ofthe two men. I have also found that on two occasionswithin 2 weeks of the trial Marshall had conversationswith the third union withdrawee about the testimony hewas to give at the trial. On the first occasion Marshallrequested Donald Harker"to stand up in the trial and askfor an election."The second time Marshall asked Donaldifhe were readyto testify.When Donald replied that hewas, Marshall stated that"he was there to back us all theway."ImplicitinMarshall'sstatementwas theassumption that Donald was goingto testifyin accordancewithMarshall's expressed desires and say that he had hada change of heart and wanted an election.As the casescited belowhold, the Actdoes not tolerate such pressureson employees to shape their testimony to fit theiremployer's wishes.Iconclude that by Marshall's suggestions to DonaldHarkerconcerninghistestimonyatthetrialtheRespondent has obstructed the Board'sprocesses andinterferedwith the freedom of its employees to vindicatetheirstatutoryrights in a Board proceeding. It isindispensable to a fair adjudication of employees' rightsunder the Act that witnesses in Board proceedingstestifyfree of all pressures to tailor their testimony to favor anyparty to the proceeding.The normaleffectof theRespondent's repeated approaches to Donald Harker wasto restrain him from testifying with the full freedom whichtheAct and due process requires.Such conduct violatesSection8(a)(1)of the Act. Cf.OregonTeamsters,SecurityPlanOffice,113NLRB 987, 1028-29, asmodified in 119 NLRB207, 209-211;BetterMonkey GripCompany,115 NLRB 1170, enfd. 243 F.2d 836 (C.A. 5),cert. denied 355U.S. 864;Jackson TileMfg.Co., 122NLRB 764, 766, enfd. 272 F.2d 181 (C.A. 5);Grand-CentralChrysler, Inc.,155 NLRB185, 188.6'While the General Counsel apparently contends that the late night visitof Marshall and Clemmons to the Harker residence on the night before thetrialconstitutes a further attempt to intimidate Donald Harker withrespect to his testimony in this case, in view of the fact that the visit waspaid in response to the request of Mr. Harker,a friend of Marshall's, I amreluctant to conclude thatMarshall's statements on this occasion wereintended to coerce Donald with respect to his testimony in this case In anyevent, a finding of such an unlawful intent would not affect the scope ofthe remedial order in this case. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDb.The Respondent's refusal to recognize and bargaincollectively with the Unionin violationof Section8(aX5) and (1) of the Act(1) The Union'smajority status in an appropriatecollective-bargaining unitThe complaint alleges that all full-time and regularpart-time employees in the meat department of theRespondent'sKirksville,Missouri,store,excluding officeclerical employees,food clerks,bakery and delicatessenclerks,casualemployees,guards and supervisors asdefined intheAct,and all other employees constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.TheRespondent contends that a unit of meatdepartment employees is not an appropriate unit under thecircumstances of this case,urging that the store as awhole should be treated as a single unit.The Respondentpoints out that all of the employees in the store aresubject to the same working hours and conditions, havethe same vacation plan, profit-sharing bonus plan, andother benefits.On the other hand,the General Counselnotes that the meat department is geographically separatefrom the rest of the store,isunder separate supervision,and that generally speaking there is no interchange ofemployees between the meat department and other partsof the store.And, as the Respondent emphasized inattempting to allay the meat department employees' fearsabout their job security,themeat department employeesare more highly skilled employees than those in the otherdepartments.The Unionmade no effort to organize theemployees of the store as a whole.In circumstancessimilar to those of this case the Board has traditionallyheld separate meat departments to be appropriate units.The Great Atlantic& Pacific TeaCompany,Inc.,130NLRB 226;Bruno's Food Store,Inc.,131NLRB 1023;Owego Street Supermarkets,Inc.,159 NLRB 1735, 1741.Under all the circumstances I find a separate unit of theRespondent'smeat department employees to be anappropriate unit,as alleged in the complaint.Itwas stipulated at the hearing that there were sixemployees in the Respondent'smeat department. OnAugust6,1968,when the Union first requestedrecognition and bargaining of the Respondent,theUnionhad in its possession bargaining authorization cards signedby five ofthe six employees in the meat department. Itoffered to show the originals to Store Manager Marshalland actually handed to Marshall photocopies of four ofthe five cards in its possession and showed him theoriginal ofthe fifthcard.The Respondent has at no timechallenged the fact that as of August 6, 1968, the Unionwas the duly designated bargaining representative of amajority of its meat department employees.Iconcludethat as of August 6,1968, the Respondent was theexclusivebargaining representative of the Respondent'semployees in an appropriate bargaining unit.(2) The Respondent's refusal to recognize the UnionIn its letter of August 14 to the Union the Respondentexpressly declined to recognize and bargain collectivelywith the Union. Obviously relying on the fact that Joe andDonald Harker had informed it on the day before thatthey had withdrawn from the Union, the Respondentpredicated its refusal primarily on the grounds that theUnion did not represent a majority of the meatdepartment employees.It is settled that where a union representing a majorityof the employees (a fact which may be evidenced, as here,byauthorizationcards)requestsrecognitionandbargaining, and the employer declines such a request uponthe ground the union lacks the requisite majority support,the employer may be held to have refused to bargaincollectively in violation of Section 8(a)(5) and (1) of theAct if the evidence justifies the conclusion the employer'srefusal "is motivated, not by anybona fidedoubt as tothe union's majority, but rather by a rejection of thecollective bargaining principle or by a desire to gain timewithinwhich to undermine the union."Joy Silk Mills,Inc.,85 NLRB 1263, 1264, enfd. 185 F.2d 732, 741-742(C.A.D.C.), cert. denied 341 U.S. 914;Colson Corp. v.N.L.R.B.,347 F.2d 128, 135-136 (C.A. 8);The MadisonCourier, Inc.,162NLRB 550, 593-596, enfd. 67 LRRM2462 (C.A.D.C.), and cases therein cited.As found above, Store Manager Marshall parried theUnion'soriginalrequestforrecognitionwhichwasreceived on August 6 by saying that he would have toconsulthissuperiors in Iowa. Immediately, however,Marshall embarked on a course of conduct which supportsthe conclusion that the Respondent, in postponing givingan answer to the Union, was seeking to gain time in whichto undermine the Union. Thus, that same day Marshallquestioned the group of meat department employees abouttheir reasons for wanting union representation and warnedDonald Harker that under the union contract he wouldlose his job, and Meat Supervisor Smock proposed on thissame occasion that the employees enter into a contractdirectlywith the Respondent. Later that day Marshallthreatened Donald Harker and Garry Stanley that theirchances of promotion would be adversely affected byunionization of the store.Marshall similarly threatenedJoeHarker on August 9. On August 8 Vice PresidentClemmons coercively questioned each of the cardsignersand engaged in a repeat performance on August 12 withthree of the five cardsigners.While Clemmons' techniquein attempting to dissuade the employees from adhering tothe Union was much more subtle than that of Marshall's,Clemmons' questioning must be considered a part of thetotalpicture,which includesMarshall's blunt threatsconcerning the adverse consequences of unionization. Thecoercive conduct of Store Manager Marshall and VicePresident Clemmons in the period from August 6 through13, in my opinion, caused the withdrawals of the Harkerbrothers and Charles Baker from the Union.Under all the circumstances, including the Respondent'ssubsequent grant of extra large wage increases to two ofthe three union withdrawees and its efforts to induce thethird to testify favorably to it in this proceeding, Iconclude that the Respondent's conduct from the time itfirstreceived theUnion's request for recognition andbargainingwas motivated not by any good-faith doubt asto the majority status of the Union or as to theappropriateness of the unit but rather by a rejection of thecollective-bargainingprinciple.As the Supreme Courtstated inMedo Photo Supply Corp. v.N.L.R.B.321U.S. 678, 687:[TheRespondent] cannot, as justification for itsrefusal to bargain with the union, set up the defectionof union members which it had induced by unfair laborpractices, even though the result was that the union nolonger had the support of a majority. It cannot thus, byitsown action, disestablish the union as the bargainingrepresentative of the employees, previously designatedas such of their own free will. HY-VEE FOOD STORESAccordingly I find that on and after August 6, 1968, theRespondent has refused to bargain collectively with theUnion in violation of Section 8(a)(5) and(1) of the Act.Owego Street Supermarkets,159NLRB 1735, 1741.'Conclusions of Law1.All full-time and regular part-time employees in themeat department of the Respondent's Kirksville, Missouri,store,excluding office clerical employees, food clerks,bakery and delicatessen clerks, casual employees, guardsand supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.2.At all times on and after August 6, 1968,Amalgamated Meatcutters & Butcher Workmen of NorthAmerica, AFL-CIO, Local Union 576, has been the dulydesignated exclusive collective-bargaining representative ofthe employees in the aforesaid appropriate unit.3.By refusing on and after August 6, 1968, torecognize and bargain collectively with the AmalgamatedMeatcutters& Butcher Workmen of North America,AFL-CIO,LocalUnion576,astheexclusiverepresentativeoftheemployees in the aforesaidappropriate unit, the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) ofthe Act.4.By threatening employees with reprisals because oftheiraffiliationwith the Union; coercively questioningemployees about their decision to affiliate with the Union;making veiled promises of benefits and granting wageincreasesto affectits employees'decisions regarding unionmatters; and by attempting to interfere with the Board'sinvestigationof unfair labor practice charges and toinfluence the testimony of witnesses in this proceeding, theRespondent has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act, thereby engaging in unfair laborpractices in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent had engaged inunfair labor practices in violation of Section 8(a)(1) and(5) of the Act, my Recommended Order will provide thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.In order to remedy the Respondent's refusal to bargaincollectively in violation of Section 8(a)(5) of the Act, myRecommended Order will direct the Respondent, uponrequest, to bargain collectively with the Union. In view oftheRespondent's unfair labor practices in violation ofSection 8(a)(1) of the Act, which I have found wereengaged in an effort to dissipate the Union's majority'Respondent's raising a question in its August 14 letter concerning theappropriateness of a unit of meat department employees has all of theearmarks of an afterthought in view of the fact that this point had notbeenmentioned previously in the discussions or the correspondencebetween the parties.In any event,the Board has long held that a goodfaith but erroneous doubt as to the appropriateness of the unit is not adefense to an otherwise meritorious charge of a refusal to bargain.OwegoStreet Supermarkets.159 NLRB1735, 1742;The Madison Courier, Inc.,162 NLRB 550, 597,enfd.67 LRRM2462 (C.A.D.C.).61status, I find that such an affirmative bargaining orderwould also be appropriate under the circumstances of thiscase to remedy the Respondent's violations of Section8(a)(1) of the Act.The Union, relying on the Trial Examiner's decision inZinke Foods, Inc.,30-CA-372 (now pending decision bythe Board), contends that in addition to the conventionalremedies in refusal-to-bargain cases, I should also requireinthiscase that the Respondent execute the areacollective-bargainingcontract between the Union and theseveralareaemployersasameans of effectivelyremedying the Respondent's refusal to bargain and toprevent the Respondent from profiting from its ownunlawful conduct. I am sympathetic with the argument ofcounsel infavor of making the 8(a)(5) remedy moreeffective and believe that under appropriate circumstancesthe directing of a monetary remedy in an 8(a)(5) case iswithin the Board's powers (see my decision inEx-Cell-OCorp.,25-CA-2377, decidedMarch 2, 1967, pendingdecision before the Board). However, in my opinion abasis should be laid in the unfair labor practice proceedingfor the conclusion that there is a practicable way ofascertaining (albeit in a supplemental proceeding) themeasure of the employees' losses resulting from therefusal to bargain before a monetary remedy should beordered in a refusal-to-bargain case. The basis for such aconclusion was laid in theZinkecase.No attempt wasmade to establish grounds for such a conclusion in thiscase.For these reasons, the Union's request for anextraordinary 8(a)(5) remedy in this case is denied.In view of the nature of the unfair labor practicescommitted, the commission by the Respondent of similarand of other unfair labor practices may be anticipated. Ishall, therefore,make my Recommended Order hereincoextensive with the threat and order that the Respondentcease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERThe Respondent, Hy-Vee Food Stores, Inc., Kirksville,Missouri, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with AmalgamatedMeatcutters& Butcher Workmen of North America,AFL-CIO,LocalUnion576,astheexclusiverepresentative of all its employees in the appropriate unitstated in the Conclusions of Law above.(b)Threatening employees with reprisals because oftheiraffiliationwith the Amalgamated Meatcutters &ButcherWorkmen of North America, AFL-CIO, LocalUnion 576, or any other labor organization; coercivelyquestioningemployees about unionmatters;makingpromises of benefitsor grantingwage increases or otherbenefitsinorder to affect its employees' decisionsregarding union matters; and attempting to interfere withthe Board's investigationof unfair labor practice chargesor to influence the testimony of witnesses in Boardproceedings.(c) In any other manner interfering with, restraining, orcoercingemployees in the exercise of rights guaranteed inSection 7 of the Act. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take thefollowing affirmative action which it isfound will effectuate the policiesof the Act:(a)Upon request,recognize and bargain collectivelywith the Amalgamated Meatcutters&ButcherWorkmenof North America,AFL-CIO,Local Union 576, as theexclusiverepresentativeof all the employees in theappropriate unit stated in the Conclusions of Law above.(b) Post at its Kirksville,Missouri,store,copies of theattachednoticemarked"Appendix."'Copies of saidnotice,on forms providedby theRegional Director forRegion 17,afterbeing duly signed by an authorizedrepresentative,shall be posted by Respondent immediatelyupon receipt thereof,and be maintainedby it for 60consecutivedays thereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(c)Notify theRegional Director for Region 17, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''In the event that this RecommendedOrder is adopted by the Board, thewords "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of aTrial Examiner" in thenotice.In the furtherevent that the Board'sOrder is enforced bya decreeof a United StatesCourt of Appeals, the words "a Decree oftheUnited States Court ofAppeals EnforcinganOrder" shall be substitutedfor the words "aDecision andOrder."'In the event that this RecommendedOrder is adopted by the Board,this provisionshall be modifiedto read:"Notify theRegionalDirector forRegion 17,inwriting,within 10 days from the date of this Order, whatsteps Respondent has takento comply herewith,"APPENDIXNOTICE TO ALLEMLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT threaten employees with the loss ofpromotions or other benefits because of their affiliationwiththeAmalgamatedMeatcutters& ButcherWorkmen of North America, AFL-CIO, Local Union576, or any other labor organization.WE WILL NOT coercively question employees abouttheir decision to affiliate with the Union or about otherunion matters.WE WILL NOT promise benefits or grant wageincreases in order to influence our employees' decisionsregarding union matters.WE WILL NOT interfere with the Board's investigationof unfair labor practice charges or attempt to influencethe testimony of witnesses in Board proceedings.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of the rightto join a labor organization and to participate in unionactivities.WE WILL, upon request, recognize and bargaincollectivelywith the AmalgamatedMeatcutters&ButcherWorkmen of North America, AFL-CIO, LocalUnion 576, as the exclusive representative of all of thefull-timeand regular part-timemeat departmentemployees in our Kirksville Missouri, store.DatedByHY-VEE FOOD STORES,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,theymay communicatedirectlywith the Board'sRegional Office,610 FederalBuilding,601East 12th Street,KansasCity,Missouri64106, Telephone816-374-5181.